DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the following
typographical errors need to be corrected:
"incuding" in paragraph [0015] should be changed to "including".
"congent" in paragraph [0019] should be changed to "content".
"identificiton" in paragraph [0022] should be changed to "identification".
"fingerpring" and “indentification" in paragraph [0025] should be changed to “fingerprint” and "identification", respectively.
"temporariity" in paragraph [0054] should be changed to "temporarily".

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,206,434. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 11 and 20 of the instant application are a broader version of the already patented subject matter covered by claim 1 of U.S. Patent No. 11,206,434.

Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 11,206,434. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-10 of the instant application are a broader version of the already patented subject matter covered by claims 2-9 of U.S. Patent No. 11,206,434.

Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 11,206,434. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-19 of the instant application are a broader version of the already patented subject matter covered by claims 11-18 of U.S. Patent No. 11,206,434.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,206,434. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application are a broader version of the already patented subject matter covered by claim 20 of U.S. Patent No. 11,206,434.


Claims 2, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,596,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 11 and 20 of the instant application are a broader version of the already patented subject matter covered by claim 1 of U.S. Patent No. 9,596,490.

Claims 3, 4, 5, 6, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 4, 5, 3, 1 of U.S. Patent No. 9,596,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4, 5, 6, 7 and 8 of the instant application are a broader version of the already patented subject matter covered by claims 2, 7, 4, 5, 3, 1 of U.S. Patent No. 9,596,490.

Claims 12, 13, 14, 15, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 4, 5, 3, 1 of U.S. Patent No. 9,596,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 13, 14, 15, 16 and 17 of the instant application are a broader version of the already patented subject matter covered by claims 2, 7, 4, 5, 3, 1 of U.S. Patent No. 9,596,490.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,596,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application are a broader version of the already patented subject matter covered by claim 2 of U.S. Patent No. 9,596,490.

Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,596,490 in view of Moon et a. (Pub No. US 2014/0082655 – claiming priority to provisional application 61/684,820). While claim 1 of U.S. Patent No. 9,596,490 already captures the features of claims 9, 10, 18 and 19 in general, claim 1 of U.S. Patent No. 9,596,490 fails to capture that the content distribution system includes identifying at least one of cable television system, a direct broadcast satellite, or a wireline video provider of the video content.
Nevertheless, in a similar field of endeavor Moon discloses identifying at least one of cable television system, a direct broadcast satellite, or a wireline video provider of the video content (Page 58 of the provisional; identifying comcast and DirectTV as providers).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,596,490 by specifically providing the elements mentioned above, as taught by Moon, for the predictable result of identifying multiple content sources regardless of the distribution technology being utilized.

Claims 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,596,490 in view of Sinha et al. (Pub No US 2013/0205330). While claim 1 of U.S. Patent No. 9,596,490 already captures the features of claims 10 and 19 in general, claim 1 of U.S. Patent No. 9,596,490 fails to capture that the identifying of the content distribution system includes identifying over-the-top content providers.
Nevertheless, in a similar field of endeavor Sinha discloses that the identifying of the content distribution system includes identifying over-the-top content providers. (Paragraph [0146] figure 1; determine service provider 104 based on automatic content recognition ACR. Wherein service provider 104 may provide content via appropriate mechanism such as the internet, paragraphs [0024] [0043] [0115).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,596,490 by specifically providing the elements mentioned above, as taught by Sinha, for the predictable result of identifying multiple content sources regardless of the distribution technology being utilized.




Claims 2, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,997,164. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 11 and 20 of the instant application are a broader version of the already patented subject matter covered by claim 1 of U.S. Patent No. 8,997,164.

Claims 3-6, 7, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 8, 9, 10 and 11 of U.S. Patent No. 8,997,164. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-6, 7, 8, 9 and 10 of the instant application are a broader version of the already patented subject matter covered by claims 2-5, 8, 9, 10 and 11 of U.S. Patent No. 8,997,164.

Claims 12-15, 16, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 8,997,164. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-15, 16, 17, 18 and 19 of the instant application are a broader version of the already patented subject matter covered by claims 2-5, 8, 9, 10 and 11 of U.S. Patent No. 8,997,164.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,997,164. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application are a broader version of the already patented subject matter covered by claim 2 of U.S. Patent No. 8,997,164.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423